EXHIIT 10.14
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated this 8 day of July 2008, is
between Ashland Inc., a Kentucky corporation (“Ashland”), having its principal
place of business at 50 E. RiverCenter Boulevard, Covington, KY 41011 and John
E. Panichella (“Employee”).
 
WHEREAS, it is anticipated that Ashland will acquire all the stock of Hercules
Incorporated (“Hercules”), pursuant to and in accordance with a Merger
Agreement, to be executed by and between Hercules and Ashland (the “Merger
Agreement”); and
 
Employee currently serves as President Aqualon Division of Hercules and Vice
President, Hercules Incorporated, and has substantial experience, knowledge and
skill associated with the operations and administration of this business unit
and of Hercules; and
 
Ashland wishes to retain Employee upon the terms and conditions set forth in
this Agreement, upon the completion of the acquisition of Hercules.
 
NOW THEREFORE, in consideration of the recitals and mutual covenants contained
in this Agreement, the parties agree as follows:
 
1.           Employment.
 
1.1
Duties and Responsibilities.  Employee shall be employed by Ashland on a
full-time basis effective as of the closing date of the transactions
contemplated by the Merger Agreement (the “Commencement Date”).  Employee shall
serve as an executive officer of Ashland, in the role of President Aqualon and
Vice President of Ashland Inc.  Employee shall also serve as a member of
Ashland’s operating committee.  Employee shall faithfully, industriously and to
the best of his ability perform the duties that may be required of him and shall
devote his full business time, effort, skill and attention to the affairs of
Ashland during his employment.  It is agreed that Employee’s performance during
the term of this Agreement will be measured in accordance with Ashland’s
performance appraisal process.

 
1.2
Term.  The term of this Agreement shall be three (3) years from the Commencement
Date (the “Term”). Employee understands and agrees that in the event this
Agreement is not extended for a subsequent term, then upon its expiration he
will become an employee “at-will,” which means that either Employee or Ashland
will be free to discontinue the employment relationship without penalty at any
time thereafter, with or without notice and with or without Cause; provided that
in the event the merger with Hercules does not

 
-1-
 
 
 
 
 
occur on or before June 30, 2009, this Agreement will lapse and no further
obligations will be owed by either party hereunder.

 
1.3
Effect of Prior Agreements.  Employee acknowledges that except for those
obligations Ashland has specifically assumed under the terms of the Merger
Agreement with Hercules, Ashland and Hercules shall have no obligations to
Employee pursuant to any previous employment agreements between Employee and
Hercules, or any of its subsidiaries, affiliates or predecessors in interest.

 
2.           Compensation and Benefits.
 
2.1
Base Compensation.  Ashland shall pay Employee an annual salary (“Base
Compensation”) of Three Hundred Sixty Thousand Dollars ($360,000), less
applicable withholdings, which shall be payable in accordance with its customary
payroll practices with respect to time and manner of payment.

 
2.2
Vacation.  Employee’s vacation eligibility will be in accordance with Ashland’s
Vacation Benefit program, provided that Employee’s years of service with
Hercules shall be counted for purposes of determining his eligibility for
vacation accrual under said vacation policy.

 
2.3
Periods not Worked.  Employee understands and agrees that except where some form
of paid leave is provided under the regular policies of Ashland, Employee shall
not receive compensation for workweeks in which no work is performed.

 
2.4
Employee Benefits. Employee’s position is in salary band 26, and as a regular,
full-time employee of Ashland, he shall be entitled to participate in all
benefits offered to employees in this band according to the terms and conditions
of such programs, as they may be amended from time to time.

 
2.5
Restricted Stock.  In order to assist Employee in meeting the stock ownership
requirements applicable to his position and to encourage Employee to remain with
Ashland, within 90 days of the Commencement Date Ashland will provide Employee
with a grant of shares of Ashland Inc. restricted stock equivalent in value to
one and one-half (1.5) times Employee’s Base Compensation, the number of shares
granted to be determined based on the closing price of Ashland Inc. common stock
as reflected on the New York Stock Exchange (“NYSE”) composite tape as of the
Commencement Date.  These shares of restricted stock will vest in full 48 months
from the Commencement Date.  In the event Employee’s employment is terminated
less than 48 months from the Commencement Date either by Ashland without Cause
and in its sole discretion, or due to Employee’s death or disability, then
Employee shall receive accelerated pro-rata vesting of these shares of
restricted stock, based on the number of months of employment completed as of
the date his employment ended.  In the event Employee voluntarily elects to
terminate

 
-2-
 
 
 
 
 
his employment or Ashland terminates his employment for Cause, as provided
herein, less than 48 months from the Commencement Date, then all shares of
restricted stock will not vest, and will be forfeited in their entirety. 
Employee and Ashland agree that Ashland’s obligations under this section of the
Agreement shall survive the expiration of the term of this Agreement.

 
2.6
Retention Bonus.  In order to encourage Employee’s continued service during the
term of this Agreement, Ashland will provide Employee with a bonus (“Retention
Bonus”) equal to Three Hundred Sixty Thousand Dollars ($360,000), less
applicable withholdings, to be paid as follows:  one-third of the Retention
Bonus will be due upon Employee’s 12-month anniversary of service with Ashland;
one-third of the Retention Bonus will be due upon Employee’s 24-month
anniversary of service with Ashland, and the final one-third payment will be due
as of Employee’s 36-month anniversary of service with Ashland.  Each Retention
Bonus payment shall be made within 30 days of the date on which Employee becomes
entitled to receive said payment.

 
In the event Employee’s employment is terminated prior to the payment of one or
more of these Retention Bonus payments, either by Ashland without Cause and in
its sole discretion, or due to Employee’s death or disability, then Employee
shall immediately receive payment of the balance of the Retention
Bonus.  However Employee agrees that Ashland shall have no further obligation to
make any Retention Bonus payment(s) under this section if, prior to the date on
which a Retention Bonus payment would become due, Employee voluntarily elects to
terminate his employment, or Ashland terminates his employment for Cause, as
provided herein.
 
2.7
Incentive Compensation.  During the term of this Agreement, Employee shall be
eligible to receive incentive compensation as follows:

 
 
(a)
2008 Incentive Compensation.  If the Commencement Date occurs on or before
December 31, 2008, then for the remainder of calendar year 2008, Employee will
remain eligible to receive incentive pay under the annual incentive compensation
program in which Employee was a participant immediately prior to the
Commencement Date.

 
 
(b)
Ashland Incentive Compensation Plan.   Employee shall become eligible to
participate in Ashland’s Incentive Compensation Plan as of the Commencement
Date.  All terms and conditions governing Employee’s annual incentive pay
opportunity will be determined according to the terms and conditions of said
plan.

 
 
(c)
Long-Term Incentive Plan. Employee will become eligible to participate in
Ashland’s Long-Term Incentive Plan as of the Commencement Date. All terms and
conditions governing Employee’s long-term incentive pay opportunity will be
determined according to the terms and conditions of said plan.

 
 
-3-
 
 
 
 
2.8
Severance Benefits. In addition to those termination benefits otherwise provided
for hereunder, Employee shall be eligible to receive benefits under Ashland’s
normal severance pay policies in the event his employment is terminated by
Ashland without Cause and in its sole discretion during the term of this
Agreement; provided that the severance benefit Employee is eligible to receive
shall be not less than 18 months of Base Compensation. All other terms and
conditions for payment of the above benefits shall be made in accordance with
the terms and conditions of the applicable plan(s).

 
2.9
Change in Control.  Employee shall be eligible to receive those benefits offered
to employees in his salary band in the event of a “Change in Control” of Ashland
(as defined in the applicable plan) during the term of this Agreement; provided
that the minimum benefit Employee shall receive in the event of such Change in
Control shall be two (2) years of Employee’s Base Compensation, a payment equal
to Employee’s annual incentive pay target, and all  unvested equity compensation
provided to Employee shall immediately vest.  All other terms and conditions for
payment of the above benefits shall be made in accordance with the terms and
conditions of the applicable plan(s).

 
3.
Non-Competition.  Employee understands and agrees that as a condition of his
employment, contemporaneous with the execution of this Agreement, he will also
execute the Ashland Service Agreement, a copy of which is attached hereto as
Exhibit I, and the terms and conditions of which are incorporated by reference
as if fully set forth herein.  Provided however, that Employee specifically
agrees that the restrictions provided in said Service Agreement shall extend for
the greater of three (3) years from the date of the execution of this Agreement,
or 18 months from the date Employee is no longer employed by Ashland in any
capacity.

 
Employee understands that his obligations under the Ashland Service Agreement
and the provisions of this section of this Agreement shall survive the
expiration or early termination of this Agreement.  Employee further understands
that his obligations under the Ashland Service Agreement will be in addition to
any obligations under any confidentiality and/or non-competition agreements
executed by Employee prior to or during his employment with Hercules which are
assumed by Ashland under the terms of the Merger Agreement.
 
4.           Confidentiality.
 
4.1
No Disclosure or Use of Confidential Information. During Employee’s employment
with Ashland and thereafter, Employee shall not, directly or indirectly, (a)
disclose or permit the disclosure of any Confidential Information to any person
or entity, or (b) use or permit the use of Confidential Information:  (i) in any
way detrimental to Ashland, including in competition with Ashland; or (ii) for
any purpose other than to benefit Ashland.   Upon Ashland’s request or
termination of Employee’s employment, Employee shall

 
 
-4-
 
 
 
 
 
promptly return to Ashland all written or tangible Confidential Information. 
For purposes hereof, “Confidential Information” means all information about
Ashland and/or Hercules, and any subsidiaries, affiliates or predecessors in
interest of either, which is disclosed to Employee, directly or indirectly,
before or during Employee’s employment with Ashland and/or Hercules, 
includ­ing: product design and manufacturing information; any communications or
corres­pondence identifying customers, prospects or projects; pricing and sales
lists, business plans and strategies; pol­icies, techniques and concepts;
employee compensation; financial reports; proprietary technology, trade secrets,
research and development data and know-how; copyrighted and unprotected
materials; and other secret or confidential information or data which pertains
to Ashland.  Confidential Information does not include information which is or
becomes publicly available through an authorized or lawful disclosure.

 
4.2
Ownership of Works.  All ideas, discoveries, inventions, improvements, artworks,
compositions, conceptions, and materials (including materials within the scope
of the copyright laws) (“Works”) prepared or conceived by Employee during the
term of this Agreement and usable in or relating to Ashland’s business shall be
the property of Ashland and Employee hereby assigns and agrees to assign to
Ashland all of Employee’s right, title and interest in such Works.  Employee
shall not use, or transfer to others, any Works other than in connection with
Ashland’s business or with Ashland’s written consent.  Employee agrees to
execute all papers, and otherwise provide proper assistance, at Ashland’s
request and expense, during and subsequent to Employee’s employment by Ashland
to enable Ashland or its nominees to obtain patents, copyrights, and other legal
protection for the Works in any country.

 
4.3
Confidentiality of this Agreement.  Employee agrees that he will keep the terms
of this Agreement completely confidential, and will not hereafter disclose any
information concerning this Agreement to anyone except his immediate family,
financial advisors and/or attorney: provided that they agree in advance of said
disclosure to keep this information confidential and not disclose it to
others.  However, the obligation to treat information contained herein as
confidential will not apply to any information Ashland has disclosed pursuant to
United States securities laws, the rules of the New York Stock Exchange, or the
rules of any other stock exchange on which Ashland stock is listed.

 
5.  
Injunctive Relief.  Employee agrees that (a) the provisions of Sections 3 and 4
are reasonable and necessary to protect the legitimate interests of Ashland and
(b) any violation of Sections 3 or 4 will result in irreparable injury to
Ashland, the exact amount of which will be difficult to ascertain, and that the
remedies at law for any such violation would not be reasonable or adequate
compensation to Ashland for such a violation.  Accordingly, Employee agrees that
if he violates any provisions of Sections 3 or 4, Ashland shall be entitled to
specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual damages.

 
 
-5-
 
 
 
Employee and Ashland agree that any controversy or claim arising out of or
relating to other sections of this Agreement, or the breach thereof, shall be
settled exclusively by arbitration in accordance with the Center for Public
Resources’ Model ADR Procedures and Practices, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.
 
6.           Early Termination.
 
6.1
Termination for Cause. Ashland may terminate this Agreement for Cause at any
time during its term.  Upon a termination for Cause, no further compensation
under this Agreement will be owed to Employee. “Cause” shall be defined for the
purposes of this Agreement as being:

 
 
(a)
any act or omission by Employee which reasonably constitutes dishonesty,
disloyalty, fraud, deceit, gross negligence, willful misconduct or recklessness,
including, but not limited to the willful violation of Ashland’s by-laws,
Business Responsibilities of an Ashland Employee, or other corporate policies
and procedures governing employee conduct;

 
 
(b)
Employee’s insubordination; “Insubordination” shall be defined as Employee’s
refusal or willful failure to perform specifically assigned duties relating to
his position;

 
 
(c)
Employee’s inattention to, neglect of or any other failure to competently
perform any assigned duties, unless such failure is due to Employee’s incapacity
as a result of the Employee’s physical or mental illness;

 
 
(d)
any act by Employee that constitutes a conviction of any felony under the laws
of the United States; or

 
 
(e)
Employee’s breach of any material portion of this Agreement.

 
6.2
Termination due to Death or Disability. In addition, this agreement will
automatically terminate, and except for those benefits specified under
paragraphs 2.5 and 2.6 of this Agreement, no further compensation under this
Agreement will be owed to Employee in the event either of the following should
occur during its term:

 
 
(a)
Employee becomes disabled and subsequently becomes eligible to receive payments
under Ashland’s Long Term Disability Plan; or

 
 
(b)
In the event of the Employee’s death.   Provided, however, that Ashland will not
be relieved of any obligations under its employee benefits plans which arise due
to Employee’s death.

 
 
-6-
 
 
 
Any payments owed under this Agreement following Employee’s death will be paid
to Employee’s estate.
 
6.3
Termination for Other Reasons.  Ashland may terminate this contract at any time
during its term, for any reason other than those enumerated above, and shall
thereafter only be obligated to provide the following to Employee:

 
(a)  
payment of the greater of (i) the balance of the Base Compensation Employee
would have received if his employment had continued for the full term of this
Agreement, or (ii) the amount of severance pay payable to employees in his
salary band whose employment is terminated without Cause under Ashland’s normal
severance pay policies; and

 
(b)  
payment of those amounts Employee would have otherwise been eligible to receive
under Ashland’s Incentive Compensation and Long-Term Incentive Pay plans,
pro-rated through his last day of active employment, which will be paid in
accordance with all other terms and conditions of said plans; and

 
(c)  
pro-rata vesting of those shares of restricted stock granted to Employee
pursuant to section 2.5 of this Agreement; and

 
(d)  
payment of the balance of the Retention Bonus provided for in section 2.6 of
this Agreement.

 
In such event, Employee’s termination shall be deemed without Cause, and
Employee will remain eligible to receive those benefits ordinarily provided
under Ashland’s employee benefits plans to employees who are terminated without
Cause.
 
7.
Notices. Any notice required or desired to be given under this Agreement shall
be deemed given if in writing mailed or delivered as follows:

 
 
If to Employee:

 
With a copy to:
 
 
If to Ashland:
 
With a copy to:
 
 

  -7-
 
 
 

8.
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of Ashland and its successors and assigns.

 
9.
Waiver. No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement.  No waiver shall be binding unless in writing and signed by the party
waiving the breach.

 
10.
Modification.  This Agreement may not be amended or modified other than by a
written agreement signed by Employee and an authorized representative of
Ashland.  No company practice or policy of Ashland shall change the provisions
of this Agreement.

 
11.
Severability. The provisions of this Agreement are independent and severable
from each other, and no provisions shall be affected or rendered invalid or
unenforceable if any other provision or provisions is deemed invalid or
unenforceable by a court or arbitrator or competent jurisdiction.

 
12.
No Violation of any Other Contract Binding Upon Employee. Employee warrants and
represents to Ashland that Employee is not subject to any covenants, agreements
or restrictions, including any covenants, agreements or restrictions arising out
of any prior employment that would be breached or violated by Employee’s
execution of this Agreement or by his performance of his duties hereunder.

 
13.
Attorney’s Fees.  Any signatory to this Agreement who is the prevailing party in
any legal proceeding against any other signatory brought under or with relation
to this Agreement shall be entitled to recover court costs, reasonable attorney
fees, and all other out-of-pocket costs of litigation, including deposition,
trace, and witness costs, from the non-prevailing party.

 
14.
Governing Law.  This Agreement shall be deemed to have been executed and
delivered within the state of Ohio, and shall be construed, enforced and
governed by, the laws of the State of Ohio without regard to principles of
conflict of laws and without regard to any law requiring construction against
the party preparing the document.

 

-8- 
 
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date
first above written.
 
07/08/08
 

         /s/ John E. Panichella            John E. Panichella                  
   

 
  -- and ---
 
ASHLAND INC.
 

 By: /s/ Susan B. Esler             Its:  VP HR & Communications                
       



  -9-
 
 
 

Exhibit I
EMPLOYEE AGREEMENT
 
As an employee of Ashland Inc. or any of its divisions or
subsidiaries1  (collectively call "Ashland"), you may be exposed to Confidential
information about Ashland's business processes, products and developments.  In
order that you fully understand and accept your responsibilities as an Ashland
employee, you are asked to review and agree to the terms printed below by
signing this Agreement.
 
In consideration of my employment or continued employment with Ashland, the
salary or wages, increase and promotions and other benefits received by me
during such employment, and in consideration of being given access to
Confidential information when required, I hereby agree as follows:
 
Article 1 - Professional Conduct
I agree to follow Ashland's policies and guidelines with respect to the conduct
of its business as described in the Business Responsibilities of an Ashland
Employee.  I will use my best efforts to comply with both the letter and the
spirit of all laws and regulations applicable to my duties as an employee of
Ashland.  I further agree to adhere to the highest ethical standards of conduct
in all of my business activities and to act at all times in the best interest of
Ashland.
 
Article 2 - Confidential Information
Ashland has defined Confidential Information to mean trade secrets, know-how,
and other information relating to Ashland's business practices and prospective
business interests (including, but not limited to):  customer lists, fore-casts,
business and strategic plans, financial and sales information, products,
processes, equipment, manufacturing operations, marketing programs, research,
product development, engineering, computer systems, software, personnel and
legal records.
 
I agree that I will promptly disclose to Ashland all trade secrets or inventions
made or conceived by me, either alone or with others, during my employment with
Ashland.  I also agree that I will not use or disclose to anyone any
Confidential Information of Ashland, except with the written consent of Ashland
or as required in my duties as an employee of Ashland.  This obligation shall
continue until such Confidential Information becomes generally known to the
public without participation on my part.
 
I agree that the same obligation to protect Confidential Information shall apply
to the information of any third party obtained by me as an Ashland employee and
with respect to which Ashland has an obligation of secrecy.  Further, I agree
not
 
 
_______________________________ 
1 Subsidiaries or divisions, which have their own Employee or Service Agreements
are not included hereunder.
 
 
 
 
 
to use or disclose to Ashland any confidential information of any previous
employer or other third party to whom I have an obligation of secrecy.  I also
agree to immediately provide Ashland with a copy of any agreement I may have
with a prior employer that affects my employment with Ashland.
 
Article 3 - Intellectual Property Ownership
I understand Intellectual Property of Ashland to mean any invention, discovery,
work of authorship, computer program, design, trademark or any other
non-physical property, including ownership of copyright as based on the
work-for-hire doctrine, which was not developed entirely on my own time or, even
if developed on my own time: (1) relates to the business of Ashland or to
Ashland's actual or anticipated research or development; or (2) results from any
work performed by me for Ashland.
 
Article 4 - Intellectual Property Rights
Upon the request of Ashland and at Ashland's expense, I or my legal
representative will assign, and hereby do assign and convey to Ashland, my
entire right in and to any patent or inventions or discoveries, and
registrations or works of authorship which are the property of Ashland under
Article 3; assist Ashland and its agents in preparing documents for the
protection of such Intellectual Property in all countries of the world; sign and
deliver to Ashland all papers necessary for the assignment or patent
applications and patents the registration of copy-rights; and will give all
information and testimony, sign all papers and do all things which may be needed
or requested by Ashland to obtain, extend, re-issue, maintain for enforce such
Intellectual Property Rights.  When any assistance relating to such Intellectual
Property Rights is rendered after my employment, I understand that Ashland will
pay me a reasonable sum for my time and expenses.
 
Article 5 - Documents
I acknowledge that all originals and copies of drawings, blueprints, manuals,
reports, notebooks, notes, calendars, photographs, computer programs in whatever
form and other data, and any other recorded, written, printed or
electronically-stored matter, whether considered confidential or not, relating
to research, operations and/or the business of Ashland, made or received by me
during my employment, are the property of Ashland.  I will upon termination of
my employment, return such information or documents to Ashland, retaining no
copies for myself.  I also agree to return to Ashland all other physical or
personal property of Ashland.
 
Article 6 - Noncompetition
I agree that for a period of eighteen (18) months from the date of my
termination of employment with Ashland for any reason, I will not be employed by
or participate in, or have any interest (directly or indirectly) in any business
which
 
 
 
 
 
 
involves an area of technology or business in which I worked for Ashland during
the last two (2) years of my employment with Ashland and which might require me
to disclose or misuse any Confidential Information of Ashland.  I further agree
that for a period of eighteen (18) months, I will not interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, with respect to
the business carried on by Ashland with any other party, including other Ashland
employees.  I agree that these restrictions are reasonable and shall apply to
the same geographical area over which I had primary responsibility during the
last two (2) years of my employment with Ashland.
 
Article 7 - Employment at Will
I understand that I have the right to terminate my employment with Ashland for
any reason at any time, with or without notice.  I understand that Ashland has
the same right.  I further acknowledge that I do not have a contract of
employment with Ashland and that, in the future, I will not have any contractual
rights of employment unless such rights are made part of a written agreement
executed by me and by a Vice President or a higher level officer of Ashland.
 
Article 8 - Acceptance
I have read this Agreement carefully and I understand and voluntarily agree to
comply with its terms.  I understand that in the event that Ashland should waive
any part of this Agreement of that any part should be determined to be
unenforceable, the remaining provisions shall remain in effect.
 
 
DATE THIS 8 DAY OF JULY 2008
 
WITNESS:
 
__________________________
 

   /s/ John E. Panichella       (SIGNATURE)                        John E.
Panichella       (PRINT NAME)    

 
:
 

  ACCEPTED      ASHLAND INC.                              BY: /s/ Susan B.
Esler       TITLE:  Vice President, Human Resources & Communications            

 
 